AMERICAN NATIONAL BANKSHARES INC. News Release Date:August 5, Contact:Neal A. Petrovich, Senior Vice President and Chief Financial Officer 434-773-2242; petrovichn@amnb.com Traded:NASDAQ Global Select MarketSymbol:AMNB AMERICAN NATIONAL BANKSHARES INC. TO PRESENT INFORMATION AT INSTITUTIONAL INVESTOR MEETING FOR IMMEDIATE RELEASE (Danville, VA) – American National Bankshares Inc. (NASDAQ:AMNB), parent company of American National Bank and Trust Company, announced today that Charles H. Majors, President and Chief Executive Officer, and Neal A. Petrovich, Senior Vice President and Chief Financial Officer, will present information at a meeting with institutional investors organized by the firm Sandler O’Neill.The meeting will be held August 6, 2008, in Richmond, Virginia, at approximately 8:30 a.m.A copy of the presentation will be made available at American National’s website (http://www.amnb.com), under the Investor Relations tab, Presentations. About American National American
